DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-17, 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0043734 (Stone) in view of US 2016/0315996 (Ha).

Regarding claim 1, Stone teaches a controller (Fig. 4 controller 415) [0040] suitable for contactless interaction with a mobile device (Fig. 4 controller 415 is suitable for contactless interaction with receiver 508 which is a mobile device) [0040, 0043], the circuit configured to control the functionality of a mobile device, the controller (controller 415 controls the functionality of the receiver 508 ie. Mobile device in terms of receiving the transmitted power ie. Functionality) [0040, 0043] comprising: a power supply (Fig. 4 Vds),

electromagnetically engage a control element (Fig. 4 controller 410), the oscillator circuit comprising: at least one inductive coil (Fig. 4 coil 414), a gain device (Fig. 4 power amplifier 424), and
a parallel LC circuit (Fig. 3 illustrates the parallel LC circuit which is the matching circuit 406 of Fig. 4) [0036],
the at least one inductive coil configured to generate a resonant frequency and to generate an electromagnetic field (Fig. 2 coil 212 of transmitter side generates a resonant frequency upon receiving signal from the oscillator 222 and generates an electromagnetic field) [0028, 0030-0031],
the oscillator circuit configured to enable the control element to vary the resonant frequency of the at least one inductive coil without contacting the mobile device (oscillator 222 generates a signal at a desired resonant frequency for the coil 212 to generate an electromagnetic field) [0030-0031, 0038],
wherein certain functionality within the mobile device can be controlled by varying the resonant frequency of the oscillator circuit (functionality of transferring power from the transmitter device 204 ie. Mobile device can be controlled by varying the resonant frequency of the oscillator circuit 222) (Fig. 2) [0031-0033, 0038],
	However, Stone does not teach performed by gesturing without contacting the controller or mobile device, wherein the gesturing comprises one or more hand movements which vary the oscillation frequency due to hand movement in front of the at least one inductive coil. 
	However, Ha teaches performed by gesturing without contacting the controller or mobile device, wherein the gesturing comprises one or more hand movements which vary the oscillation 
	It would have been obvious to one with ordinary skill in the art to have the method of hand gesturing to cause the variance in the oscillation frequency as it is picked up by a coil i.e. EMR method as disclosed in Ha to be combined with the circuit of Stone which teaches the adjustments in response to the variance in frequency control signal in order to have a seamless communication between the user and the device. 



Regarding claim 2, Stone teaches wherein the gain device (Fig. 4 power amplifier 424 or Fig. 2 driver circuit 224) (driver circuit 224 is a class E amplifier which comprises of a switching element) [0031].
Examiner’s Note: It is commonly known in the art that Class E switching mode power amplifiers comprise of a switching element in the form of a bipolar junction transistor. Refer:
US 2017/0055585 in paragraph [0053],

Regarding claim 3, Stone teaches wherein the gain device (Fig. 4 power amplifier 424 or Fig. 2 driver circuit 224) (driver circuit 224 is a class E amplifier which comprises of a switching element) [0031].
Examiner’s Note: It is commonly known in the art that Class E switching mode power amplifiers comprise of a switching element in the form of a field effect transistor. Refer: US 2017/0027233 

Regarding claim 4, Stone teaches wherein the gain device (Fig. 4 power amplifier 424 or Fig. 2 driver circuit 224) (driver circuit 224 is a class E amplifier which is also an operational amplifier) [0031].
Examiner’s Note: It is commonly known in the art that Class E switching mode power amplifiers are implemented as operational amplifiers. Refer: US 2013/0099734 in paragraph [0103].

Regarding claim 5, Stone teaches wherein at least one inductive coil is additionally configured to operate as a power transfer device to receive power from a power source and provide power to the mobile device to charge the mobile device (Fig. 1 transmitter coil 114 ie. Inductive
coil operates as a power transfer device to receive power from input power 102 ie. Power source and provide power to receiver 108 ie. Mobile device) [0029, 0038-0040].

Regarding claim 6, Stone teaches wherein the parallel LC circuit (Fig. 3 showing the transmit circuitry 206 comprising of coil 352 is parallel to capacitor 356 which is the matching circuit 406 of Fig. 4) is included in a feedback loop connected to the gain device (Fig. 4 shows the matching circuit 406 ie. LC circuit connected to the gain device ie. PA 424 in a feedback loop) such that the output of the gain device is connected to the input of the feedback loop (output of the PA 424 ie. Gain device is input of the feedback loop in the matching circuit 406 ie. LC circuit which adjusts the resonant frequency of the loop based on the feedback until the desired resonant frequency is reached) [0036].

Regarding claim 7, Stone teaches wherein the parallel LC circuit includes at least two capacitors that are disposed in parallel with the inductive coil (Fig. 3 showing the transmit circuitry 206 comprising of coil 352 is parallel to capacitor 356 which is the matching circuit 406 of Fig. 4).

Regarding claim 8, Stone teaches wherein the parallel LC (Fig. 3 showing the transmit circuitry 206 comprising of coil 352 is parallel to capacitor 356 which is the matching circuit 406 of Fig. 4) circuit includes a bandpass filter (Fig. 4 low pass filter 408 which is a bandpass filter) to set the frequency of oscillation within the inductive coil [0039-0040].



Regarding claim 9, Stone teaches wherein the controller is configured to detect when the control element engages the oscillator circuit to control the mobile device (controller 415 controls the functionality of the receiver 508 ie. Mobile device in terms of receiving the transmitted power ie. Functionality) [0040, 0043, 0049].
	However, Stone does not explicitly teach the mobile device to display at least one of the following, a field to enter a URL for a mobile web site, a calculator, a numerical Roman numeral telephone display, a menu, an icon, an alarm clock, a calendar, a field to enter text information, text messages, text messaging information, a game, a document, global positioning system information, global positioning system functionality, navigation functionality, push to talk functionality, roaming information, roaming functionality, cellular network information, a 
	However, Ha teaches the mobile device to display at least one of the following, a field to enter a URL for a mobile web site, a calculator, a numerical Roman numeral telephone display, a menu, an icon, an alarm clock, a calendar, a field to enter text information, text messages, text messaging information, a game, a document, global positioning system information, global positioning system functionality, navigation functionality, push to talk functionality, roaming information, roaming functionality, cellular network information, a website, web content, a power management setting, email information, email content, email functionality, a folder, folder content, a note, a reminder, music, digital photographs, videos, locally stored information, and software application content [0290-0295].
It would have been obvious to one with ordinary skill in the art to have the controller control the oscillation circuit to have the mobile device display the status of the power transfer between the transmitter and the mobile device in order to inform the user of said mobile device about the status of charge of the mobile device.


Regarding claim 13, Stone teaches wherein the mobile device is one of a computer, a notebook computer, a laptop computer, a personal data assistant (PDA), a mobile telephone, a smart phone, an electronic book reader, a radio, an MP3 player, and a portable music player [0052].



[0040, 0043], comprising: a controller further comprising: a power supply (Fig. 4 Vds),
an oscillator circuit (Fig. 4 Oscillator 423, power amplifier 424 and coil 414) configured to electromagnetically engage a control element (Fig. 4 controller 415), the oscillator circuit comprising:
at least one inductive coil (Fig. 4 coil 414), a gain device (Fig. 4 power amplifier 424), and a parallel LC circuit (Fig. 3 illustrates the parallel LC circuit which is the matching circuit 406 of Fig. 4) [0036],
the at least one inductive coil configured to generate a resonant frequency and to generate an electromagnetic field (Fig. 2 coil 212 of transmitter side generates a resonant frequency upon receiving signal from the oscillator 222 and generates an electromagnetic field) [0028, 0030-0031],
wherein the oscillator circuit configured to enable the control element varies the resonant frequency of the at least one inductive coil without contacting the mobile device (oscillator 222 generates a signal at a desired resonant frequency for the coil 212 to generate an electromagnetic field) [0030-0031, 0038],
wherein certain functionality within the mobile device can be controlled by varying the resonant frequency of the oscillator circuit (functionality of transferring power from the transmitter device 204 i.e. mobile device can be controlled by varying the resonant frequency of the oscillator circuit 222) (Fig. 2) [0031-0033, 0038], and
controlling, via the measured frequency variation of the at least one inductive coil, one or more actions of the device [0028-0033, 0035, 0038].

	However, Ha teaches varying resonant frequency of the least one inductive coil caused by gesturing; measuring the frequency variation of the at least one inductive coil caused by gesturing without contacting the mobile device (teaches the hand gestures causing variance in the oscillation frequency as it is picked up by the sensor coil) [0043, 0111-0113].
	It would have been obvious to one with ordinary skill in the art to have the method of hand gesturing to cause the variance in the oscillation frequency as it is picked up by a coil i.e. EMR method as disclosed in Ha to be combined with the circuit of Stone which teaches the adjustments in response to the variance in frequency control signal in order to have a seamless communication between the user and the device. 

Regarding claim 15, Stone and Ha teaches method of claim 14,
	However, Stone does not teach wherein the gesturing step further comprises one or more gesture patterns.
	However, Ha teaches wherein the gesturing step further comprises one or more gesture patterns [0111, 0115].
	It would have been obvious to one with ordinary skill in the art to have the gesturing step comprising one or more gesture patterns in order to ensure the patterns increasing the security of the lock.

Regarding claim 16, Stone and Ha teaches method of claim 14.

	However, Ha teaches wherein the gesturing step comprises gesture patterns further comprising one or more hand movements [0111] which vary the oscillation frequency due to hand movement in front of the at least one inductive coil [0111-0115].
	It would have been obvious to one with ordinary skill in the art to have the gesturing step comprising one or more gesture patterns in order to ensure the patterns increasing the security of the lock.


Regarding claim 17, Stone and Ha teaches method of claim 16,
	However, Stone does not teach further comprising measuring the changes in resonant frequency of the at least one inductive coil due to a gesture pattern.
	However, Ha teaches comprising measuring the changes in resonant frequency of the at least one inductive coil due to a gesture pattern [0111-0115].
	It would have been obvious to one with ordinary skill in the art to have the gesturing step comprising one or more gesture patterns in order to ensure the patterns increasing the security of the lock.

Regarding claim 19, Stone teaches wherein the device controlled is a mobile device selected from a group consisting of: a computer, a notebook computer, a laptop computer, a personal data 

Regarding claim 20, Stone teaches wherein the controller is configured to detect when the control element engages the oscillator circuit to control the mobile device (controller 415 controls the functionality of the receiver 508 ie. Mobile device in terms of receiving the transmitted power ie. Functionality) [0040, 0043].
	However, Stone does not explicitly teach the mobile device to display at least one of the following, a field to enter a URL for a mobile web site, a calculator, a numerical Roman numeral telephone display, a menu, an icon, an alarm clock, a calendar, a field to enter text information, text messages, text messaging information, a game, a document, global positioning system information, global positioning system functionality, navigation functionality, push to talk functionality, roaming information, roaming functionality, cellular network information, a website, web content, a power management setting, email information, email content, email functionality, a folder, folder content, a note, a reminder, music, digital photographs, videos, locally stored information, and software application content [0049].
	However, Ha teaches the mobile device to display at least one of the following, a field to enter a URL for a mobile web site, a calculator, a numerical Roman numeral telephone display, a menu, an icon, an alarm clock, a calendar, a field to enter text information, text messages, text messaging information, a game, a document, global positioning system information, global positioning system functionality, navigation functionality, push to talk functionality, roaming information, roaming functionality, cellular network information, a website, web content, a power management setting, email information, email content, email functionality, a folder, folder 
It would have been obvious to one with ordinary skill in the art to have the controller control the oscillation circuit to have the mobile device display the status of the power transfer between the transmitter and the mobile device in order to inform the user of said mobile device about the status of charge of the mobile device.

Regarding claim 21, Stone teaches further comprising the simultaneously resolving and tracking, via the controller, multiple resonant frequency fluctuations that occur due to the device control element interacting with the electromagnetic field generated by the inductive coils included in the oscillator circuits (controller 415 of transmitter 404 detects the time interval when the oscillator 423 is being engaged by the driver circuit 424) [0047-0048].

Regarding claim 22, Stone teaches via the controller a time interval wherein the control element engages the oscillator circuit (controller 415 of transmitter 404 detects the time interval when the oscillator 423 is being engaged by the driver circuit 424) [0047-0048].

Regarding claim 23, Stone teaches further comprising configuring the controller to use the detected time interval to control the device (controller 415 controls the power transfer to the receiver 508 upon the driver circuit 424 detecting the fluctuations over a time interval) [0047-0048].

Regarding claim 24, Stone and Ha teaches method of claim 14,

	However, Ha teaches wherein the gesturing is from a human [0111].
It would have been obvious to one with ordinary skill in the art to have a human making the gestures according to the needs in order to carry out the consequent functionalities of the gestures.



Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/043734 (Stone) in view of US 2016/0315996 (Ha) further in view of US 2015/0061579 (Katsunaga).

Regarding claim 10, Stone teaches wherein the parallel LC circuit configured to tune the oscillator circuit (Fig. 3 showing the transmit circuitry 206 comprising of coil 352 is parallel to capacitor 356 which is the matching circuit 406 of Fig. 4 is configured to tune the oscillator 423) [0038-0039].
	However, Stone does not teach further includes a variable capacitor that is connected in parallel to the inductive coil.
	However, Katsunaga US 20150061579 teaches a variable capacitor that is connected in parallel to the inductive coil [0026, 0048] (Fig. 2).
It would have been obvious to one with ordinary skill in the art to use a variable capacitor in order to change the capacitance of the capacitor as needed to tune the oscillator to give out the desired resonance frequency.



Regarding claim 12, Stone teaches wherein the control circuit controller is further configured to use the detected time interval to control the mobile device (controller 415 controls the power transfer to the receiver 508 upon the driver circuit 424 detecting the fluctuations over a time interval) [0047-0048].

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/043734 (Stone) in view of US 2016/0315996 (Ha) further in view of US 2015/0309616 (Stern).


Regarding claim 18, Stone and Ha teaches method of claim 14,
	However, Stone and Ha does not teach wherein the controller further comprises more than one oscillator circuits to compare measurements from each of the one or more oscillator circuits to determine one or more gesture patterns selected from a group consisting of: swipe, speed of swipe, direction of swipe, and duration of swipe.
	However, Stern teaches wherein the controller further comprises more than one oscillator circuits to compare measurements from each of the one or more oscillator circuits to determine one or more gesture patterns selected from a group consisting of: swipe, speed of swipe, direction of swipe, and duration of swipe [0031, 0052, 0089].
.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to indicate that the contactless gestures by the hand of the user in front of the induction coil would lead to a fluctuation in resonant frequency based on the gesture made. 
Examiner brings in the Ha reference to teach the contactless gesture by hand of the user in front of the coil to lead to a fluctuation in resonant frequency based on the gesture made [0111-0115] which would be obvious to one with ordinary skill in the art to combine with Stone who teaches the resonant frequency signal being fed into the circuit however remains silent on the matter that the resonant frequency signal is being influenced by the gestures made by the user. 
Thereby, the current rejection stands. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836